Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated 12/25/2021.

Status of Claims
Claim 1 is currently pending and is the subject of this office action.
Claim 1 is presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 16/820,655 filed March 16, 2020, which is a continuation of U.S. Patent Application No. 15/631,393, filed June 23, 2017, which is a continuation of U.S. Patent Application No. 14/951,647, filed November 25, 2015 which claims the benefit of U.S. Provisional Application No.
62/092,087, filed December 15, 2014 and U.S. Provisional Application No. 62/084,293, filed November 25, 2014,





Claim Rejections - 35 USC § 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different statutory classes set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes in the alternative only (MPEP 2173.05(p) (II)).

In the instant case claim 1 embrace or overlaps a product (a pharmaceutical agent delivery patch comprising one or more corner edge segments and an effective amount of an opioid drug) and a process for using the product (wherein the opioid drug is delivered to a mucosal surface in a unidirectional manner or wherein when dissolution testing is performed comprising ….).

It is noted that claim 1 is also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.




Claim Rejections - 35 USC § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claim 1 embrace or overlaps a product (a pharmaceutical agent delivery patch comprising one or more corner edge segments and an effective amount of an opioid drug) and a process for using the product (wherein the opioid drug is delivered to a mucosal surface in a unidirectional manner or wherein when dissolution testing is performed comprising ….).

A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).


2) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "wherein the dissolution testing is performed comprising: …”
There is insufficient antecedent basis for this limitation in the claim since claim 1 does not require any “dissolution testing”.

3) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: “wherein the opioid drug is delivered to a mucosal surface in a unidirectional manner”.  However, it is not clear if this requires an additional step of delivery of the drug to a specific mucosal surface or if the “delivery” inherently occurs when the pharmaceutical patch is put in contact with a mucosal surface”.  In both cases it seems like Applicant is also claiming a method of delivering an opioid.

The metes and bounds of the claim are not clearly defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et. al. (US 8,147,866).

NOTE: according to the instant specification (see paragraph [0107]): “the patch devices 20 (see Figures 2 and 3) may be or include aspects of devices disclosed in U.S Patent No. 8,147,866 to Finn”.

For claim 1, Finn teaches delivery device (i.e. a patch) comprising a medicament (i.e. a pharmaceutical agent), wherein the medicament is an opioid like fentanyl or buprenorphine (see abstract, see column 4, lines 32-46) for the treatment (i.e. management) of pain (see for example column 2, lines 1-2), wherein the device was configured in the form of a disc, rectangular in shape with a rounded corner (see column 19, lines 8-10, this description coincides with the instant patch devices in instant figures 2 and 3) and wherein the opioid drug is delivered to a mucosal surface in an unidirectional manner (see column 2, lines 14-19, see also claims 1 and 8).

The statement in claim 1: “dissolution testing is performed comprising….” is considered an intended use of the pharmaceutical agent delivery patch anticipated by Finn and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Similar statement can be made for the statements: “for the management of pain and/or opioid dependence” and for “the opioid drug is delivered to a mucosal surface in a unidirectional manner”, even though Finn already teaches these limitations (see above rejection).

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 8, 2022.